Citation Nr: 1620098	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  06-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus claimed as the result of ionizing radiation exposure.  
 
2.  Entitlement to service connection for Wegener's granulomatosis claimed as the result of ionizing radiation exposure.  
 
3.  Entitlement to service connection for Crohn's disease claimed as the result of ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse
ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1956 to January 1960.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Waco, Texas, Regional Office (RO) which denied service connection for Type II diabetes mellitus claimed as the result of ionizing radiation exposure, Wegener's granulomatosis claimed as the result of ionizing radiation exposure, and Crohn's disease claimed as the result of ionizing radiation exposure.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In September 2010, the Board remanded the Veteran's appeal to the RO for additional action.  In April 2014, the Board remanded the Veteran's appeal to the RO for compliance with its prior Remand instructions.  

In April 2016, the Board advanced the Veteran's appeal on the docket on its own motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  
REMAND

In its September 2010 Remand, the Board observed that: 

In reviewing the deck logs of the U.S.S. Kidd, the Board observes that the ship participated in an "atomic weapons delivery exercise" on July 9, 1959.  An October 2008 written statement from the Defense Threat Reduction Agency (DTRA) indicates that:  

Additionally, on July 9, 1959, the deck logs indicate that the U.S.S. Kidd participated in an "atomic weapons delivery exercise" and "Operation PINWHEEL."  However, the deck logs indicate that this operation was an anti-submarine warfare (ASW) exercise.  The atomic weapons delivery exercise referenced in the deck logs was not part of any atmospheric nuclear test series conducted by the United States and did not involve the detonation of any nuclear devices.  

The DTRA did not indicate whether there were any atomic weapons aboard or in proximity to the U.S.S. Kidd during the exercise.  

In its September 2010 and April 2014 Remand instructions, the Board directed the AOJ to:

Contact the Navy and/or the appropriate service entity and request that it determine whether atomic weapons were either aboard or in proximity to the U.S.S. Kidd while it was participating in the July 9, 1959, "atomic weapons delivery exercise."  
The AOJ subsequently contacted the Defense Personnel Records Image Retrieval System (DPRIS).  An October 2015 DPRIS response states that: 

We reviewed the July 1959 deck logs for the U.S.S. KIDD (DD-661).  The July 9, 1959 decks logs reveal while the ship was underway off of Buckner Bay, Okinawa; the ship commenced conducting an Atomic Weapons Delivery exercise.  The deck logs did not reveal an that an (sic) Atomic Weapon was on board the ship.  

The DPRIS response merely reiterates the Board's own review of the U.S.S. Kidd's deck logs which were previously of record and adds no relevant findings.  The record does not indicate that either the Navy or the relevant service entity has been contacted.  

The United States Court of Appeals for Veterans Claims (Court) has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  
 
Accordingly, the case is again REMANDED for the following action:

1.  Contact the Navy and/or the appropriate service entity and request that a search be conducted of the appropriate naval records to determine whether atomic weapons were either aboard or in proximity to the U.S.S. Kidd while it was participating in the July 9, 1959, "atomic weapons delivery exercise."  If an affirmative or negative response cannot be made, a written statement to that effect should be requested from the Navy for incorporation into the record.  

2.  If it is determined that atomic weapons were either aboard or in proximity to the U.S.S. Kidd while it was participating in the July 9, 1959, "atomic weapons delivery exercise," then schedule the Veteran for a VA diabetes mellitus examination to address the current nature and etiology of his Type II diabetes mellitus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's Type II diabetes mellitus had its onset during active service; is etiologically related to the Veteran's claimed in-service ionizing radiation exposure; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

3.  If it is determined that atomic weapons were either aboard or in proximity to the U.S.S. Kidd while it was participating in the July 9, 1959, "atomic weapons delivery exercise," then schedule the Veteran for an appropriate VA examination to address the current nature and etiology of his Wegener's granulomatosis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's Wegener's granulomatosis had its onset during active service; is etiologically related to the Veteran's claimed i in-service ionizing radiation exposure; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  If it is determined that atomic weapons were either aboard or in proximity to the U.S.S. Kidd while it was participating in the July 9, 1959, "atomic weapons delivery exercise," then schedule the Veteran for a VA gastroenterology examination to address the current nature and etiology of his Crohn's disease.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's Crohn's disease had its onset during active service; is etiologically related to the Veteran's claimed in-service ionizing radiation exposure; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

6.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

